from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered May 25, 2006 in a divorce action. The order, insofar as appealed from, determined that defendant’s severance payments are marital property.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 *1244AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, P.J., Lunn, Fahey, Pine and Gorski, JJ.